   Case 3:19-cv-00300-JPG Document 145 Filed 01/19/21 Page 1 of 1 Page ID #756




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEPHEN MCNUTT, Administrator of the Estate of
 Ronald D. McNutt, Deceased,

                Plaintiff,
                                                                      Case No. 19-cv-300-JPG
        v.

 R&S METALS LLC; AECOM ENERGY &
 CONSTRUCTION, INC.; ALBERICI CONSTRUCTORS,
 INC. and WASHINGTON GROUP-ALBERICI JOINT
 VENTURE

        Defendants, etc.,

        v.

 JAMES R. LANGSTON TRUCKING and RIVER
 METALS RECYCLING, LLC,


        Third-Party Defendants, etc.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on the Motion to Dismiss (Doc. 143) pursuant to Federal

Rule of Civil Procedure 41(a)(2) filed by the plaintiff. The plaintiff seeks dismissal not only of his

own claims, but all the counterclaims, crossclaims, third-party claims, and any other claims in this case

between and among any parties to this case. Rule 41(a)(2) provides that only the Court may dismiss an

action after an adverse party has filed an answer or motion for summary judgment and in the absence

of a stipulation of dismissal of an entire case signed by all the parties. In the absence of objection from

any party, the Court GRANTS the motion (Doc. 143), DISMISSES all claims in this case with

prejudice and without costs, and DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: January 19, 2021
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
